The defendant's counsel by a series of questions on cross-examination of one of the state's witnesses, who was a deputy sheriff, undertook to develop the fact that a negro by the name of Smith was in the employ of the officers, in laying a "trap" for defendant. On redirect examination the solicitor was allowed over the objection of defendant to ask this state's witness whether or not he planned with Smith to take any whisky over there and blame it on Story. In view of the testimony brought out on cross-examination by defendant, the action of the court in permitting this question to be answered was not error.
The evidence was in conflict and made a jury question. That for the state, if believed beyond a reasonable doubt, was sufficient to sustain the verdict.
There is no error in the record. Let the judgment be affirmed.
Affirmed.